UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6924


JEFFREY WHITLOW,

                Petitioner - Appellant,

          v.

BRICK TRIPP; UNITED STATES OF AMERICA; ERIC H. HOLDER, JR.,
United States Attorney General; UNITED STATES CONGRESS;
EASTERN DISTRICT OF NORTH CAROLINA, Western Division;
DISTRICT OF COLUMBIA; RONALD C. MACHEN, United States
Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02251-BO)


Submitted:   October 20, 2015              Decided:   October 28, 2015


Before KING, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Whitlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Whitlow, a District of Columbia prisoner, seeks to

appeal    the   district    court’s    order     dismissing        his   28   U.S.C.

§ 2241 (2012) petition.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      § 2253(c)(1)(A)       (2012). 1            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard        by     demonstrating       that

reasonable      jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief      on   procedural       grounds,       the    prisoner       must

demonstrate     both    that   the    dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.




     1 Because Whitlow was convicted in a District of Columbia
court, he is required to obtain a certificate of appealability
in order to appeal the denial of his § 2241 petition.       See
Madley v. United States Parole Comm’n, 278 F.3d 1306 (D.C. Cir.
2002).



                                         2
     We have independently reviewed the record and conclude that

Whitlow has not made the requisite showing. 2   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       DISMISSED




     2 In the absence of any assertion, much less showing, by
Whitlow on remand that D.C. Code § 23-110 (Supp. 2014) is
inadequate or ineffective to test the legality of his detention,
see Whitlow v. Tripp, 587 F. App’x 74 (4th Cir. 2014) (No. 14-
6998) (remanding with instructions to dismiss for lack of
jurisdiction unless Whitlow demonstrated that he has met the
requirements of § 23-110 allowing a federal court to entertain
his § 2241 petition), the district court lacked jurisdiction to
entertain Whitlow’s § 2241 petition.     D.C. Code § 23-110(g)
(Supp. 2014).



                                  3